         Case 8:20-cv-00161-PWG Document 25 Filed 10/21/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 Melissa & Daniel Willey, as Personal  *
 Representative of the Estate of Jaelynn
                                       *
 Willey, deceased, et. al.             *
                                       *
       Plaintiffs,                     *
                                       * CASE NO.: 8:20-cv-161 PWG
 v.                                    *
                                       *
 Board of Education of St. Mary’s      *
 County, et. al.                       *
                                       *
       Defendant.                      *
 *****************************************************************************
    PLAINTIFFS’ OPPOSITION TO DEFENDANT BOARD OF EDUCATION OF ST.
    MARY’S COUNTY’S MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR
                               SUMMARY JUDGMENT
       Plaintiffs, Melissa and Daniel Willey, as Personal Representatives of the Estate of Jaelynn

Willey (hereinafter “Decedent”), Melissa Willey and Daniel Willey, by and through their

attorneys, Lauren M. Geisser, Lauren M. Bell, and Gilman & Bedigian, LLC, and Alycia E. Stack,

Marsha L. Williams, and Williams, McClernan, & Stack LLC, respectfully submit their Opposition

to Defendant Board of Education of St. Mary’s County (the “Board”) Motion to Dismiss Plaintiffs’

Second Amended Complaint (also referred to as “Complaint”), or in the alternative Motion for

Summary Judgment, as the Plaintiffs have properly stated a claim of relief that is plausible on its

face such that dismissal is not warranted under F.R.C.P. 12(b)(6), and there remains several

genuine disputes of material facts such that the Defendant Board is not entitled to judgment as a

matter of law under F.R.C.P. 56(a), as stated with greater particularity in the accompany

Memorandum in Support of Plaintiffs’ Opposition to Defendant Board’s Motion to Dismiss, or in

the alternative, for Summary Judgment, which is incorporated by reference herein.
         Case 8:20-cv-00161-PWG Document 25 Filed 10/21/20 Page 2 of 2



       Wherefore, for the foregoing reasons, the Plaintiffs respectfully pray that this Honorable

Court deny Defendant Board’s Motion to Dismiss, or in the alternative for Summary Judgment, or

grant such other and further relief as the Court deems just and appropriate.

                                             Respectfully submitted,

                                             /s/ Lauren M. Geisser
                                             Lauren M. Geisser, 29190
                                             Lauren M. Bell, 19540
                                             GILMAN & BEDIGIAN, L.L.C.
                                             1954 Greenspring Drive, Suite 250
                                             Timonium, Maryland 21093
                                             lgeisser@gbletalteam.com
                                             lbell@gblegalteam.com
                                             (410) 560-4999

                                             /s/ Alycia E. Stack
                                             Alycia E. Stack, 21326
                                             Marsha L. Williams, 21339
                                             WILLIAMS, MCCLERNAN, & STACK LLC
                                             P.O. Box 188
                                             Leonardtown, MD 20650
                                             alycia@wmslawyers.com
                                             marsha@wmslawyers.com
                                             T/ (240) 309-4179
                                             F/ (240) 526-0853




                                                 2
